DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/2/2022 for application number 17/153,590. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 13, and 19 recite, “receiving, via the first graphical user interface, a user input including a field-level comment for the first field, wherein the field-level comment is associated at the database object level for the first field.” The specification does not appear to disclose this limitation (including the paragraphs and figures cited by applicant on page 8 of the remarks). The specification generally describes storing data in databases, but not that, “the field-level comment is associated at the database object level for the first field.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 13-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (Pub. No. 2019/0129973) in view of Bagheri (Pub. No. 2007/0011606) and Dettinger et al. (US 2005/0065958 A1).

In reference to claim 1, Truong teaches a method (para. 0018) for data processing at an application server (managing content at a server, para. 0026), comprising: rendering a first graphical user interface comprising a first view of a first data record comprising a plurality of [contents], the first view comprising a first [content] of the plurality of contents (plurality of portions of content within content item 510 are displayed, para. 0063-66, figs. 5A-5B); receiving, via the first graphical user interface, a user input including a content-level comment for the first content (user can input comments for a first portion of content, para. 0066-69), wherein the first view further comprises a subsection including the received content-level comment (input comments 504 are displayed, fig. 5A and para. 0063-69) and a first content-level visual indicator indicating that the received content-level comment is associated with the first content (underlining in content, along with box positioned to the right and surrounding the comment, indicates the comment correspond with the underlined first portion of content, fig. 5A); and rendering a second graphical user interface comprising a second view of a plurality of data records including the first data record (second GUI in fig. 6A is displayed, which shows a plurality of content items 606A-E, including the first “Draft Speech” content item shown in fig. 5A, para. 0088-93), wherein the second view omits the plurality of contents including the first content (fig. 6A does not show any of the plurality of contents from fig. 5A; the Examiner notes that the claims are interpreted in light of the specification. The specification shows the first view in fig. 4, and it contains the fields “Opportunity Name,” “Opportunity Owner,” and “Account Name,” and the second view shown in fig. 5 also includes the fields “Opportunity Name,” “Account Name,” and “Owner Details,” for each of the plurality of data records, although the second view excludes a subset of the fields like “Current Generators” and “Stage.” Thus, the Examiner is not interpreting this limitation to require that every displayed field from the first view be excluded in the second view.) and imports the received content-level comment from the first view, the second view comprising the plurality of data records including the first data record and a second record-level visual indicator indicating that the first data record includes the field-level comment (for example, comment 504d from fig. 5A is shown in fig. 6A as comment 616, and a visual indicator with the title “Draft Speech” above the comment indicates the comment corresponds to the first data record, see fig. 6A and para. 0088-93).
However, Truong does not teach a first data record comprising a plurality of fields, the first view comprising a first field of the plurality of fields; receiving, via the first graphical user interface, a user input including a field-level comment for the first field.
Bagheri teaches a first data record comprising a plurality of fields, the first view comprising a first field of the plurality of fields (data record is form with plurality of fields, see fig. 2); receiving, via the first graphical user interface, a user input including a field-level comment for the first field (UI receives user input of a comment for a particular field, fig. 6, para. 0033-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong and Bagheri before the earliest effective filing date, to modify the data record as disclosed by Truong to include the fields as taught by Bagheri.
One of ordinary skill in the art would have been motivated to modify the data record of Truong to include the fields of Bagheri because it would enable users to collaborate on more types of data records, including collaborative forms (Bagheri, para. 0016).
However, Truong and Bagheri do not explicitly teach wherein the field-level comment is associated at the database object level for the first field.
Dettinger teaches wherein the field-level comment is associated at the database object level for the first field (the Examiner notes that it is not entirely clear what this limitation is intended to mean, because there is no corresponding written description. Dettinger teaches a particular cell, or field, can be selected for annotation, para. 0058-63, and the annotation can be associated not only with the field, but also the entity, or object, at the database level, para. 0062-66, 0024-27).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Dettinger before the earliest effective filing date, to modify the field-level comment as disclosed by Truong and Bagheri to include the association as taught by Dettinger.
One of ordinary skill in the art would have been motivated to modify the field-level comment of Truong and Bagheri to include the association of Dettinger because it allows notes to be added to a particular field while allowing viewing the note even when the field is not displayed (Dettinger, para. 0005-11, 0024).
In reference to claim 2, Truong teaches the method of claim 1, further comprising: receiving, via the first graphical user interface, a second user input including a second field-level comment, wherein the first view further comprises the received field-level comment and the received second field-level comment (plurality of comments can be received and displayed, see fig. 5A), and wherein the first field-level visual indicator indicates a number of field-level comments associated with the first field (box shows how many comments have been received for a particular portion of content, by displaying comments in the box or displaying an indicator of received but hidden comments, para. 0066).
In reference to claim 3, Truong teaches the method of claim 2, wherein: the second view comprises the received field-level comment and the received second field-level comment (plurality of comments in second view are displayed, fig. 6A), and the second record-level visual indicator indicates that the second field-level comment is associated with the first data record or a second data record (title above the plurality of comments indicates which record it belongs to, fig. 6A).
In reference to claim 4, Truong and Dettinger teach the method of claim 2, wherein: the second field-level comment is of the first field of the plurality of fields, the second view comprising the imported subsection including the received field-level comment, a first indicator identifying the first field associated with the first data record, the received second field-level comment and a second indicator identifying the first field associated with a second data record, and the second record-level visual indicator indicates that the second field-level comment is associated with the second data record (Truong teaches a plurality of comments for each of a plurality of different records in the second view, see fig. 6A; Dettinger teaches a plurality of records with the same field, see fig. 4A; it would be obvious that a user could make comment for the same field in two different records).
In reference to claim 8, Truong teaches the method of claim 1, wherein the first field-level visual indicator is different from the second record-level visual indicator (underlining to indicate the first field is different from displaying the title of the record, see figs. 5A and 6A).

In reference to claim 13, Truong teaches an apparatus for data processing, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (fig. 2, para. 0028-32): render a first graphical user interface comprising a first view of a first data record comprising a plurality of [contents], the first view comprising a first [content] of the plurality of [contents] (plurality of portions of content within content item 510 are displayed, para. 0063-66, figs. 5A-5B); receive, via the first graphical user interface, a user input including a content-level comment for the first content (user can input comments for a first portion of content, para. 0066-69), wherein the first view further comprises a subsection including the received content-level comment (input comments 504 are displayed, fig. 5A and para. 0063-69) and a first content-level visual indicator indicating that the received content-level comment is associated with the first content (underlining in content, along with box positioned to the right and surrounding the comment, indicates the comment correspond with the underlined first portion of content, fig. 5A); and render a second graphical user interface comprising a second view of a plurality of data records including the first data record (second GUI in fig. 6A is displayed, which shows a plurality of content items 606A-E, including the first “Draft Speech” content item shown in fig. 5A, para. 0088-93), wherein the second view omits the plurality of fields including the first content (fig. 6A does not show any of the plurality of contents from fig. 5A) and imports the received content-level comment from the first view, the second view comprising the plurality of data records including the first data record, and a second record-level visual indicator indicating that the first data record includes the field-level comment (for example, comment 504d from fig. 5A is shown in fig. 6A as comment 616, and a visual indicator with the title “Draft Speech” above the comment indicates the comment corresponds to the first data record, see fig. 6A and para. 0088-93).
However, Truong does not teach the first view comprising a first field of a plurality of field of the first data record; receiving, via the first graphical user interface, a user input including a field-level comment for the first field.
Bagheri teaches a first data record comprising a plurality of fields, the first view comprising a first field of the plurality of fields (data record is form with plurality of fields, see fig. 2); receiving, via the first graphical user interface, a user input including a field-level comment for the first field (UI receives user input of a comment for a particular field, fig. 6, para. 0033-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong and Bagheri before the earliest effective filing date, to modify the data record as disclosed by Truong to include the fields as taught by Bagheri.
One of ordinary skill in the art would have been motivated to modify the data record of Truong to include the fields of Bagheri because it would enable users to collaborate on more types of data records, including collaborative forms (Bagheri, para. 0016).
However, Truong and Bagheri do not explicitly teach wherein the field-level comment is associated at the database object level for the first field.
Dettinger teaches wherein the field-level comment is associated at the database object level for the first field (the Examiner notes that it is not entirely clear what this limitation is intended to mean, because there is no corresponding written description. Dettinger teaches a particular cell, or field, can be selected for annotation, para. 0058-63, and the annotation can be associated not only with the field, but also the entity, or object, at the database level, para. 0062-66, 0024-27).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Dettinger before the earliest effective filing date, to modify the field-level comment as disclosed by Truong and Bagheri to include the association as taught by Dettinger.
One of ordinary skill in the art would have been motivated to modify the field-level comment of Truong and Bagheri to include the association of Dettinger because it allows notes to be added to a particular field while allowing viewing the note even when the field is not displayed (Dettinger, para. 0005-11, 0024).
In reference to claim 14, Truong teaches the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the first graphical user interface, a second user input including a second field-level comment, wherein the first view further comprises the received field-level comment and the received second field-level comment (plurality of comments can be received and displayed, see fig. 5A), and wherein the first field-level visual indicator indicates a number of field-level comments associated with the first field (box shows how many comments have been received for a particular portion of content, by displaying comments in the box or displaying an indicator of received but hidden comments, para. 0066).
In reference to claim 15, Truong teaches the apparatus of claim 14, wherein: the second view comprises the received field-level comment and the received second field-level comment (plurality of comments in second view are displayed, fig. 6A), and the second record-level visual indicator indicates that the second field-level comment is associated with the first data record or a second data record (title above the plurality of comments indicates which record it belongs to, fig. 6A).
In reference to claim 16, Truong and Dettinger teach the apparatus of claim 14, wherein: the second field-level comment is of the first field of the plurality of fields, the second view comprising the imported subsection including the received field-level comment, a first indicator identifying the first field associated with the first data record, the received second field-level comment and a second indicator identifying the first field associated with a second data record, and the second record-level visual indicator indicates that the second field-level comment is associated with the second data record (Truong teaches a plurality of comments for each of a plurality of different records in the second view, see fig. 6A; Dettinger teaches a plurality of records with the same field, see fig. 4A; it would be obvious that a user could make comment for the same field in two different records).
In reference to claim 19, Truong teaches a non-transitory computer-readable medium storing code for data processing, the code comprising instructions executable by a processor to: (para. 0159): render a first graphical user interface comprising a first view of a first data record comprising a plurality of [contents], the first view comprising a first [content] of the plurality of contents (plurality of portions of content within content item 510 are displayed, para. 0063-66, figs. 5A-5B); receive, via the first graphical user interface, a user input including a content-level comment for the first content (user can input comments for a first portion of content, para. 0066-69), wherein the first view further comprises a subsection including the received content level comment (input comments 504 are displayed, fig. 5A and para. 0063-69) and a first content-level visual indicator indicating that the received content-level comment is associated with the first content (underlining in content, along with box positioned to the right and surrounding the comment, indicates the comment correspond with the underlined first portion of content, fig. 5A); and render a second graphical user interface comprising a second view of a plurality of data records including the first data record (second GUI in fig. 6A is displayed, which shows a plurality of content items 606A-E, including the first “Draft Speech” content item shown in fig. 5A, para. 0088-93), wherein the second view omits the plurality of fields including the first content (fig. 6A does not show the content from fig. 5A) and imports the received content -level comment from the first view, the second view comprising the plurality of data records including the first data record and a second record-level visual indicator indicating that the first data record includes the field-level comment (for example, comment 504d from fig. 5A is shown in fig. 6A as comment 616, and a visual indicator with the title “Draft Speech” above the comment indicates the comment corresponds to the first data record, see fig. 6A and para. 0088-93).
However, Truong does not teach the first view comprising a first field of a plurality of field of the first data record; receiving, via the first graphical user interface, a user input including a field-level comment for the first field.
Bagheri teaches the first view comprising a first field of a plurality of field of the first data record (data record is form with plurality of fields, see fig. 2); receiving, via the first graphical user interface, a user input including a field-level comment for the first field (UI receives user input of a comment for a particular field, fig. 6, para. 0033-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong and Bagheri before the earliest effective filing date, to modify the data record as disclosed by Truong to include the fields as taught by Bagheri.
One of ordinary skill in the art would have been motivated to modify the data record of Truong to include the fields of Bagheri because it would enable users to collaborate on more types of data records, including collaborative forms (Bagheri, para. 0016).
However, Truong and Bagheri do not explicitly teach wherein the field-level comment is associated at the database object level for the first field.
Dettinger teaches wherein the field-level comment is associated at the database object level for the first field (the Examiner notes that it is not entirely clear what this limitation is intended to mean, because there is no corresponding written description. Dettinger teaches a particular cell, or field, can be selected for annotation, para. 0058-63, and the annotation can be associated not only with the field, but also the entity, or object, at the database level, para. 0062-66, 0024-27).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Dettinger before the earliest effective filing date, to modify the field-level comment as disclosed by Truong and Bagheri to include the association as taught by Dettinger.
One of ordinary skill in the art would have been motivated to modify the field-level comment of Truong and Bagheri to include the association of Dettinger because it allows notes to be added to a particular field while allowing viewing the note even when the field is not displayed (Dettinger, para. 0005-11, 0024).
In reference to claim 20, Truong teaches the non-transitory computer-readable medium of claim 19, wherein the instructions are further executable to: receive, via the first graphical user interface, a second user input including a second field-level comment, wherein the first view further comprises the received field-level comment and the received second field-level comment (plurality of comments can be received and displayed, see fig. 5A), and wherein the first field-level visual indicator indicates a number of field-level comments associated with the first field (box shows how many comments have been received for a particular portion of content, by displaying comments in the box or displaying an indicator of received but hidden comments, para. 0066).

Claims 5-6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (Pub. No. 2019/0129973) in view of Bagheri (Pub. No. 2007/0011606) and Dettinger et al. (US 2005/0065958 A1) as applied to claims 1 and 13 above, and in further view of Seeley et al. (Pub. No. 2019/0179501).

In reference to claim 5, Truong and Bagheri do not teach the method of claim 1, further comprising: receiving, via the first graphical user interface, a second user input to edit the field-level comment for the first field, wherein the first view further comprises the edited field-level comment and the first field-level visual indicator indicating that the edited field- level comment is associated with the first field, and wherein the second view comprises the edited field-level comment and the second record-level visual indicator indicating that the edited field-level comment is associated with the first data record.
Seeley teaches the method of claim 1, further comprising: receiving, via the first graphical user interface, a second user input to edit the field-level comment for the first field (comment can be edited, para. 0055), wherein the first view further comprises the edited field-level comment and the first field-level visual indicator indicating that the edited field- level comment is associated with the first field, and wherein the second view comprises the edited field-level comment and the second record-level visual indicator indicating that the edited field-level comment is associated with the first data record (see rejection of claim 1 – obviously if the first comment was edited, it would be displayed in the same way as original comment).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Seeley before the earliest effective filing date, to modify the comment as disclosed by Truong to include the editing as taught by Seeley.
One of ordinary skill in the art would have been motivated to modify the comment of Truong to include the editing of Seeley because users could revise or make corrections to existing comments.
In reference to claim 6, Truong and Bagheri do not teach the method of claim 1, further comprising: receiving, via the second graphical user interface, a second user input to edit the field-level comment for the first field, wherein the second view omits the received field- level comment and comprises the edited field-level comment.
Seeley teaches the method of claim 1, further comprising: receiving, via the second graphical user interface, a second user input to edit the field-level comment for the first field (comment can be edited, para. 0055), wherein the second view omits the received field- level comment and comprises the edited field-level comment (see rejection of claim 1 – obviously if the first comment was edited, it would be displayed in the place of the original comment).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Seeley before the earliest effective filing date, to modify the comment as disclosed by Truong to include the editing as taught by Seeley.
One of ordinary skill in the art would have been motivated to modify the comment of Truong to include the editing of Seeley because users could revise or make corrections to existing comments.

In reference to claim 17, Truong and Bagheri do not teach the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the first graphical user interface, a second user input to edit the field-level comment for the first field, wherein the first view further comprises the edited field-level comment and the first field-level visual indicator indicating that the edited field- level comment is associated with the first field, and wherein the second view comprises the edited field-level comment and the second record-level visual indicator indicating that the edited field-level comment is associated with the first data record.
Seeley teaches the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the first graphical user interface, a second user input to edit the field-level comment for the first field (comment can be edited, para. 0055), wherein the first view further comprises the edited field-level comment and the first field-level visual indicator indicating that the edited field- level comment is associated with the first field, and wherein the second view comprises the edited field-level comment and the second record-level visual indicator indicating that the edited field-level comment is associated with the first data record (see rejection of claim 1 – obviously if the first comment was edited, it would be displayed in the same way as original comment).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Seeley before the earliest effective filing date, to modify the comment as disclosed by Truong to include the editing as taught by Seeley.
One of ordinary skill in the art would have been motivated to modify the comment of Truong to include the editing of Seeley because users could revise or make corrections to existing comments.
In reference to claim 18, Truong and Bagheri do not teach the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the second graphical user interface, a second user input to edit the field-level comment for the first field, wherein the second view omits the received field-level comment and comprises the edited field-level comment.
Seeley teaches the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the second graphical user interface, a second user input to edit the field-level comment for the first field (comment can be edited, para. 0055), wherein the second view omits the received field- level comment and comprises the edited field-level comment (see rejection of claim 1 – obviously if the first comment was edited, it would be displayed in the place of the original comment).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Seeley before the earliest effective filing date, to modify the comment as disclosed by Truong to include the editing as taught by Seeley.
One of ordinary skill in the art would have been motivated to modify the comment of Truong to include the editing of Seeley because users could revise or make corrections to existing comments.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (Pub. No. 2019/0129973) in view of Bagheri (Pub. No. 2007/0011606) and Dettinger et al. (US 2005/0065958 A1) as applied to claim 1 above, and in further view of Wilf et al. (Pub. No. 2019/0332687).

In reference to claim 7, Truong and Bagheri do not teach the method of claim 1, wherein the first field-level visual indicator is the same as the second record-level visual indicator.
Wilf teaches the method of claim 1, wherein the first field-level visual indicator is the same as the second record-level visual indicator (field-level indicator of comment, shown by 256 in fig. 14, is the same as the record-level indicator, also shown by 256 in fig. 13).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong and Bagheri before the earliest effective filing date, to modify the visual indicator as disclosed by Truong to include the same indicator as taught by Wilf.
One of ordinary skill in the art would have been motivated to modify the indicator of Truong to include the same indicator of Wilf because the consistent display of the comment can help the user better grasp that they are looking at the same comment in the two different views.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (Pub. No. 2019/0129973) in view of Bagheri (Pub. No. 2007/0011606) and Dettinger et al. (US 2005/0065958 A1) as applied to claim 1 above, and in further view of Hurwitz et al. (Pub. No. 2018/0191805).

In reference to claim 9, Truong and Bagheri do not teach the method of claim 1, wherein the first view further comprises a third indicator indicating that the received field-level comment is unread.
Hurwitz teaches the method of claim 1, wherein the first view further comprises a third indicator indicating that the received field-level comment is unread (unread comment can be highlighted, para. 0101-05). 
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Hurwitz before the earliest effective filing date, to modify the comment as disclosed by Truong to include the unread highlighting as taught by Hurwitz.
One of ordinary skill in the art would have been motivated to modify the comment of Truong to include the unread highlighting of Hurwitz because it helps users ascertain which comments are new in long threads (Hurwitz, para. 0101-05).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (Pub. No. 2019/0129973) in view of Bagheri (Pub. No. 2007/0011606) and Dettinger et al. (US 2005/0065958 A1) as applied to claim 1 above, and in further view of Rothschiller et al. (Pat. No. 10,133,720) and Singh et al. (Pub. No. 2015/0271013).

In reference to claim 10, Truong and Bagheri do not teach the method of claim 1, further comprising: receiving, via the first graphical user interface and in response to the user input, a second user input to initiate a communication with at least one user of a plurality of users based at least in part on a presence indicator, wherein the first view further comprises the presence indicator indicating a presence of each user of the plurality of users.
Rothschiller teaches the method of claim 1, further comprising: receiving, via the first graphical user interface and in response to the user input (in response to selecting a field, presence information, including users’ avatars, for other users that are editing, viewing, etc. the selected field are displayed, col. 3, line 54 - col. 4, line 53), a second user input … based at least in part on a presence indicator (a second user input selecting a user’s avatar can be received to display users information, fig. 9B, col. 7, lines 14-44), wherein the first view further comprises the presence indicator indicating a presence of each user of the plurality of users (presence information included with view of the plurality of fields, see, e.g. fig. 4, col. 3, line 54 - col. 4, line 53).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, and Rothschiller before the earliest effective filing date, to modify the interface as disclosed by Truong to include the presence indicators as taught by Rothschiller.
One of ordinary skill in the art would have been motivated to modify the interface of Truong to include the presence indicators of Rothschiller because it helps users understand where other users are working in a collaborative environment (Rothschiller, col. 1, lines 5-21).
However, Truong, Bagheri, and Rothschiller do not teach a second user input to initiate a communication with at least one user of a plurality of users.
Singh teaches a second user input to initiate a communication with at least one user of a plurality of users (user can select the presence indicator in fig. 10 in order to initiate a chat communication as shown in fig. 11, para. 0129-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Truong, Bagheri, Rothschiller, and Singh before the earliest effective filing date, to modify the interface as disclosed by Truong to include the chat as taught by Singh.
One of ordinary skill in the art would have been motivated to modify the interface of Truong to include the chat of Singh because an integrated chat function makes collaboration easier (Singh, para. 0107-08).
In reference to claim 11, Singh further teaches the method of claim 10, further comprising: rendering a third graphical user interface comprising an overlay over the first view of the first data record, the overlay comprising a view of an active communication with the at least one user (see fig. 11 of Singh, the chat window overlays a document).
In reference to claim 12, Truong teaches the method of claim 10, wherein a dataset for the plurality of fields is associated with at least one of reports, report types, data objects, data sets, or a combination thereof (Truong teaches the records are data objects, see fig. 5A).

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. With respect to the new limitations of the field level comment being associated at the database object level for the first field, and the limitations in dependent claims 4 and 16, please see the new rejection above with new reference Dettinger. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174